Exhibit 10.1

 


MASTER AGREEMENT


 

This MASTER AGREEMENT (this “Agreement”) is made and entered into as of this
2nd day of June, 2005, by and between Edwards Lifesciences PVT, Inc., a Delaware
corporation (“Edwards”), and 3F Therapeutics, Inc., a Delaware corporation (“3F
Therapeutics” and, together with Edwards, are each referred to herein as a
“Party” and collectively as the “Parties”).

 


RECITALS


 

WHEREAS, reference is made to (i) the Development and Supply Agreement, dated as
of June 13, 2002, as amended by the First Amendment to Development and Supply
Agreement, dated as of October 31, 2002, and the Second Amendment to Development
and Supply Agreement, dated as of May 27, 2003 (as so amended, the “3F
Development and Supply Agreement”), by and between 3F Therapeutics and Edwards
(as successor to Percutaneous Valve Technologies, Inc. (“PVT”)) and (ii) the
Development Agreement, dated as of November 14, 2001, as amended by the First
Amendment to Development Agreement, dated as of October 31, 2002 and the Second
Amendment to Development Agreement, dated as of May 27, 2003 (as so amended, the
“VenPro Development Agreement” and, together with the 3F Development and Supply
Agreement, the “Subject Agreements”), by and between 3F Therapeutics (as
successor to VenPro Corporation (“VenPro”)) and Edwards (as successor to PVT);

 

WHEREAS, Edwards, as successor in interest to PVT under the Subject Agreements,
and 3F Therapeutics, under the 3F Development and Supply Agreement and as
successor in interest to VenPro under the VenPro Development Agreement, mutually
desire to terminate the Subject Agreements and to release one another of certain
liabilities and obligations between the Parties under the Subject Agreements,
all upon the terms and subject to the conditions set forth in this Agreement;

 

WHEREAS, in connection with the termination of the Subject Agreements pursuant
to this Agreement, the Parties have agreed that (i) Edwards shall grant to 3F
licenses with respect to certain of Edwards’ patent and patent applications,
upon the terms and subject to the conditions set forth in a license agreement in
the form attached as Exhibit A hereto (the “Edwards License Agreement”), (ii) 3F
Therapeutics shall grant to Edwards licenses to produce and sell products
incorporating certain of 3F Therapeutics’ manufacturing know-how and
intellectual property, upon the terms and subject to the conditions set forth in
a license agreement in the form attached as Exhibit B hereto (the “3F License
Agreement”) and (iii) 3F Therapeutics shall supply Edwards with certain products
and provide Edwards with training with respect to certain of 3F Therapeutics’
know-how and intellectual property needed by Edwards in connection with certain
of Edwards’ manufacturing processes, upon the terms and subject to the
conditions set forth in a supply and training agreement in the form attached as
Exhibit C hereto (the “Supply and Training Agreement” and, together with the
Edwards License Agreement and 3F License Agreement, the “Related Transaction
Agreements”); and

 

WHEREAS, in connection with the transactions contemplated by this Agreement and
upon the terms and subject to the conditions contained herein, Edwards shall pay
to 3F

 

--------------------------------------------------------------------------------


 

Therapeutics, or cause to be paid to 3F Therapeutics on its behalf, the
consideration set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Parties agree as follows:

 

1.             TERMINATION OF THE SUBJECT AGREEMENTS AND RELEASE.  Effective on
the Closing Date (as defined below):

 

1.1          Termination.  Upon the terms and subject to the conditions
contained in this Agreement, the Subject Agreements shall be irrevocably
terminated and extinguished in their entirety as of the Closing Date, and upon
such termination and extinguishment, no provision of either of the Subject
Agreements shall have any force or effect.

 

1.2          No Surviving Provisions.  Notwithstanding any provision in any
Subject Agreement providing for the survival of such provision or any other
provision following termination of such Subject Agreement (each such provision
and other provision, a “Non-Surviving Provision”), the parties hereby agree that
no provision contained in either Subject Agreement shall survive the termination
and extinguishment of the Subject Agreements pursuant to this Agreement.

 

1.3          Release.  Each of Edwards, on the one hand, and 3F Therapeutics, on
the other hand, on behalf of itself and each of its respective affiliates,
employees, agents, successors and assigns (each, a “Releasing Party”), hereby
fully releases and discharges the other and each of its respective affiliates,
employees, agents, successors and assigns (each, a “Released Party”), from, and
to the extent applicable, relinquishes, all rights, obligations, liabilities,
claims and actions, whether known or unknown, now existing or hereafter arising,
at law or in equity or otherwise, that each such Releasing Party now has or may
have against any Released Party, arising out of or in connection with the
Subject Agreements (the “Released Obligations”); provided, however, that the
outstanding obligations of Edwards to 3F Therapeutics and the outstanding
obligations of 3F Therapeutics to Edwards, each as set forth in Exhibit D, shall
not be released.

 


2.             CLOSING AND PAYMENT OF THE CONSIDERATION.


 

2.1          Closing.  The closing (the “Closing”) of the transactions
contemplated under this Agreement shall take place on the date both Parties have
executed and delivered this Agreement.

 

2.2          Consideration for Termination of Subject Agreements.  In full
consideration of the termination of the Subject Agreements in accordance with
Section 1 above, Edwards agrees to pay to 3F Therapeutics, or cause to be paid
to 3F Therapeutics on its behalf, the aggregate sum of up to twenty four million
seven hundred fifty thousand dollars and no cents ($24,750,000.00), as follows:

 

(a)           On the Closing Date, Edwards shall pay to 3F Therapeutics, or
cause to be paid to 3F Therapeutics on its behalf, the sum of twenty two million
seven hundred fifty thousand dollars and no cents ($22,750,000.00) (the “Initial
Termination Fee”), by wire transfer of immediately available funds to an account
designated by 3F Therapeutics; and

 

2

--------------------------------------------------------------------------------


 

(b)           On the date that is the first business day following the
expiration of the Term (as such term is defined in the Supply and Training
Agreement) of the Supply and Training Agreement in accordance with its terms, or
such other date as the Parties may mutually determine (the “Transitional
Agreement Termination Date”), Edwards shall pay to 3F Therapeutics, or cause to
be paid to 3F Therapeutics on its behalf, the sum of two million dollars and no
cents ($2,000,000.00) (the “Holdback Amount”), by wire transfer of immediately
available funds to an account designated by 3F Therapeutics, provided, however,
that Edwards’ obligations under this Section 2.2(b) shall be subject to the
condition that there shall not have been any breach by 3F Therapeutics of any of
its obligations under the Supply and Training Agreement as provided in
Section 5.6 thereof at any time during the Term.  In the event that the
aforementioned condition is not satisfied, Edwards shall have no obligation to
pay to 3F Therapeutics, or cause to be paid to 3F Therapeutics on its behalf,
any portion of the Holdback Amount under this Section 2.2(b).

 

2.3          Consideration for 3F License Agreement.  In full consideration of
the execution and delivery of the 3F License Agreement by 3F Therapeutics,
Edwards shall pay to 3F Therapeutics on the Closing Date, or cause to be paid to
3F Therapeutics on its behalf, the sum of two hundred fifty thousand dollars and
no cents ($250,000.00) (the “License Agreement Fee”), by wire transfer of
immediately available funds to an account designated by 3F Therapeutics.

 

2.4          Full Consideration.  3F Therapeutics hereby agrees that the Initial
Termination Fee, the Holdback Amount (to the extent that Edwards is obligated to
pay, or cause to be paid on its behalf, the Holdback Amount under the provisions
of Section 2.2(b)) and the License Agreement Fee shall constitute consideration
in full for 3F Therapeutics’ agreement to be bound by the provisions in this
Agreement.

 

2.5          Documents to be Delivered.  Concurrently with the consummation of
the transactions set forth in Sections 2.2 and 2.3 on the Closing Date, each
Party shall duly execute and deliver to the other Party each of the Related
Transaction Agreements.

 

3.             REPRESENTATIONS AND WARRANTIES OF EDWARDS.  Edwards represents
and warrants to 3F Therapeutics, as of the Closing Date:

 

3.1          Organization and Corporate Power.  Edwards is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and has all required corporate power and corporate authority to
perform its obligations under this Agreement.

 

3.2          Authorization and Approval.  The execution, delivery and
performance by Edwards of each of this Agreement and the Related Transaction
Agreements have been duly authorized by all necessary corporate action of
Edwards, including approval of such execution, delivery and performance by the
board of directors of Edwards.  Edwards has duly executed and delivered each of
this Agreement and the Related Transaction Agreements, which constitutes the
valid and legally binding obligation of Edwards, enforceable in accordance with
its terms, except that enforcement thereof may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (b) general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law.

 

3

--------------------------------------------------------------------------------


 

3.3          Agreements.  Edwards acknowledges that the Subject Agreements
constitute all of the agreements, whether written or oral, entered into by and
between the Parties with respect to the subject matter covered under the Subject
Agreements, and that the termination of the Subject Agreements and the release
of the Released Obligations pursuant to this Agreement effectively terminates
all and any agreements or arrangements between the Parties with respect to such
subject matter (including each Non-Surviving Provision) and releases 3F
Therapeutics of all and any liabilities and obligations under all such
agreements and arrangements, except those set forth in Exhibit D as referenced
in Section 1.3 hereof.

 

4.             REPRESENTATIONS AND WARRANTIES OF 3F THERAPEUTICS.  3F
Therapeutics represents and warrants to Edwards, as of the Closing Date:

 

4.1          Organization and Corporate Power.  3F Therapeutics is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, and has all required corporate power and corporate authority
to perform its obligations under this Agreement.

 

4.2          Authorization and Approval.  The execution, delivery and
performance by 3F Therapeutics of each of this Agreement and the Related
Transaction Agreements have been duly authorized by all necessary corporate
action of 3F Therapeutics, including approval of such execution, delivery and
performance by the board of directors of 3F Therapeutics.  3F Therapeutics has
duly executed and delivered each of this Agreement and the Related Transaction
Agreements, which constitutes the valid and legally binding obligation of 3F
Therapeutics, enforceable in accordance with its terms, except that enforcement
thereof may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and (b) general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

 

4.3          Agreements.  3F Therapeutics acknowledges that the Subject
Agreements constitute all of the agreements, whether written or oral, entered
into by and between the Parties with respect to the subject matter covered under
the Subject Agreements, and that the termination of the Subject Agreements and
the release of the Released Obligations pursuant to this Agreement effectively
terminates all and any agreements or arrangements between the Parties with
respect to such subject matter (including each Non-Surviving Provision) and
releases Edwards of all and any liabilities and obligations under all such
agreements and arrangements, except those set forth in Exhibit D as referenced
in Section 1.3 hereof.

 


5.             MATTERS REGARDING TERMINATION AND RELEASE.


 


5.1          CERTAIN AGREEMENTS AND ACKNOWLEDGEMENTS.


 

(a)           3F Therapeutics hereby agrees and acknowledges that it shall not
use or otherwise access any data, results and information generated by the
testing, analysis, evaluation, or other means of the Investigational PVT Product
(as defined in the 3F Development and Supply Agreement) (such data, results and
information, the “Test Data”); provided, however, that

 

4

--------------------------------------------------------------------------------


 

3F Therapeutics shall have the right to use in the Surgical Field of Use (as
such term is defined in the 3F License Agreement) (i) any Test Data that is in
3F Therapeutics’ possession as of the Closing Date and as set forth on Exhibit E
and (ii) any additional Test Data in Edwards’ possession that was generated by
Edwards prior to the Closing Date, to the extent required for regulatory
purposes.

 

(b)           Edwards hereby acknowledges that (i) no license with respect to 3F
Technology (as such term is defined in the 3F Development and Supply Agreement)
was granted to Edwards or PVT by 3F Therapeutics by operation of Section 6.18 of
the 3F Development and Supply Agreement and (ii) neither it nor PVT has obtained
any right to exercise, or has exercised, the license with respect to 3F Patents
(as such term is defined in the 3F Development and Supply Agreement) pursuant to
Section 7.3 of the 3F Development and Supply Agreement.

 

(c)           3F Therapeutics hereby acknowledges that (i) no license with
respect to PVT Technology (as such term is defined in the 3F Development and
Supply Agreement) was granted to 3F Therapeutics by Edwards or PVT by operation
of Section 6.16 of the 3F Development and Supply Agreement and (ii) it has not
obtained the right to, and has not, exercised the license with respect to PVT
Patents (as such term is defined in the 3F Development and Supply Agreement)
pursuant to Section 7.2 of the 3F Development and Supply Agreement.

 

(d)           3F Therapeutics hereby acknowledges that (i) no license with
respect to PVT Patents (as such term is defined in the VenPro Development
Agreement) was granted to 3F Therapeutics or VenPro by Edwards or PVT by
operation of Section 6.10 of the VenPro Development Agreement and (ii) neither
it nor VenPro has obtained any right to exercise, or has exercised, the license
with respect to PVT Patents (as such term is defined in the VenPro Development
Agreement) pursuant to Section 7.2 of the VenPro Development Agreement.

 

(e)           Each of Edwards and 3F Therapeutics hereby acknowledges that
(i) termination of the 3F Development and Supply Agreement hereunder, including
termination of each Non-Surviving Provision thereunder, is pursuant to mutual
agreement between the Parties, and not in accordance with Section 9.1, 9.2 or
9.3 of the 3F Development and Supply Agreement and (ii) termination of the
VenPro Development Agreement hereunder, including termination of each
Non-Surviving Provision thereunder, is pursuant to mutual agreement between the
Parties, and not in accordance with Section 9.2, 9.3 or 9.4 of the VenPro
Development Agreement.

 

(f)            Each of Edwards and 3F Therapeutics hereby acknowledges and
agrees that its supply obligations (i.e., Edwards’ obligations to supply PVT
Components (as such term is defined under the 3F Development and Supply
Agreement) and 3F Therapeutics’ obligations to supply 3F-PVT SAs (as such term
is defined under the 3F Development and Supply Agreement)) under the 3F
Development and Supply Agreement shall terminate and be extinguished as of the
Closing Date, and there shall be no obligation by either Party to supply any
product to the other following termination of the 3F Development and Supply
Agreement in accordance herewith on the Closing Date, except pursuant to the
Supply and Training Agreement.

 

5

--------------------------------------------------------------------------------


 

(g)           Each of Edwards and 3F Therapeutics hereby acknowledges and agrees
that (i) neither Party has developed or produced any “Joint IP” (as such term is
defined under both the 3F Development and Supply Agreement and the VenPro
Development Agreement) under either the 3F Development and Supply Agreement or
the VenPro Development Agreement, (ii) neither Party has developed, conceived or
devised any “Invention” (as such term is defined under both the 3F Development
and Supply Agreement and the VenPro Development Agreement) under either the 3F
Development and Supply Agreement or the VenPro Development Agreement by use of
or reference to any Joint IP and (iii) neither Party has obtained any right in
or to any intellectual property of the other Party other than pursuant to the
Edwards License Agreement and the 3F License Agreement.

 

(h)           Each Party hereby agrees that whenever consent or approval is
required from such Party under this Agreement, such consent or approval shall
not be unreasonably withheld, delayed or conditioned.

 

5.2          Acknowledgment of Effect.  Each Releasing Party acknowledges and
understands that (i) by executing and delivering this Agreement, such Releasing
Party is forever giving up the right to sue or attempt to recover money, damages
or any other relief from any Released Person for all claims it has or may have
against such Released Person with respect to the Released Obligations (even if
any such claim is unforeseen as of the date hereof); (ii) this Agreement is in
full accord and satisfaction of the Released Obligations released hereby by such
Releasing Party; and (iii) the releases made herein constitute final and
complete releases of the Released Obligations.  Without limiting the foregoing,
no Releasing Party may, directly or indirectly, (x) bring or cause to be
brought, or participate in the prosecution of, any action, proceeding or suit
seeking recovery by or on behalf of such party of any amount in respect of, or
damages with respect to, the Released Obligations, or (y) defend any action,
proceeding or suit in whole or in part on the grounds that any or all of the
terms or provisions of this Agreement are illegal, invalid, not binding,
unenforceable or against public policy.

 

5.3          Review of Subject Agreements.  Each Releasing Party hereto, for
itself and the other Releasing Parties, acknowledges and represents to the
Released Parties that (i) this Agreement is executed voluntarily by such
Releasing Party, without any duress or undue influence; (ii) such Releasing
Party has had the opportunity to obtain, from legal counsel of its own choosing,
full and adequate legal advice as to its legal rights with respect to this
Agreement; and (iii) such Releasing Party has read this Agreement in its
entirety and fully understands its content and legal effect.

 

5.4          Section 1542 Waiver.  Each of Edwards and 3F Therapeutics expressly
waives the provisions of Section 1542 of the Civil Code of the State of
California as to matters relating to the Subject Agreements and the Subject
Agreements themselves, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

6

--------------------------------------------------------------------------------


 


6.             CONFIDENTIALITY AND PUBLICITY; NON-SOLICITATION.


 


6.1          CONFIDENTIALITY.


 

(a)           Subject to the provisions of Section 6.2, each of the Parties
agrees that it will not use to the detriment of the disclosing Party (except as
permitted under this Agreement or the Related Transaction Agreements) or
disclose to any third party any confidential or proprietary information of the
other Party, except to the extent that such information (i) is or becomes
generally available to the public other than as a result of a disclosure by the
receiving Party or its representatives in violation of this Agreement, (ii) was
within the receiving Party’s possession prior to its first being furnished to
it, (iii) is, at any time, disclosed to the receiving Party by any third party
having the right to disclose the same or (iv) is independently developed by an
employee or agent/consultant of the receiving Party without reference to the
confidential or proprietary information of the other Party.  Each Party may
disclose the confidential information of the other Party to such Party’s
representatives, who shall not use such information except for the purposes
contemplated hereby, and who shall maintain the confidentiality of such
information, provided however, that each Party shall be responsible for any
breach of this Section 6.1 by its representatives.

 

(b)           In the event that either Party or any of its representatives are
requested or required to disclose any of the confidential information of the
other Party, it shall provide the other Party with prompt written notice of any
such request or requirement so that the disclosing Party may seek a protective
order or other appropriate remedy.  If, in the absence of a protective order or
other remedy, the receiving Party or any of its representatives are nonetheless,
in the opinion of its outside counsel, legally compelled to disclose such
confidential information to any governmental authority or else stand liable for
contempt or suffer other censure or penalty, the receiving Party or its
representative may, without liability hereunder, disclose to such governmental
authority only that portion of such confidential information which such counsel
advises is legally required to be disclosed.

 

(c)           Notwithstanding anything to the contrary in this Agreement and any
other agreement entered into by the parties, either Party to this Agreement (and
their representatives) may disclose to any and all persons, without limitation
of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and the Related Transaction Agreements and all
materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure; provided,
however, that this sentence shall not permit any disclosure that otherwise is
prohibited by this Agreement (i) if such disclosure would result in a violation
of federal or state securities laws or (ii) to the extent not related to the tax
aspects of the transaction.  Moreover, nothing in this Agreement shall be
construed to limit in any way any Party’s ability to consult any tax advisor
regarding the tax treatment or tax structure of the Transactions.

 

6.2          Public Statements.  Except for the information set forth on any of
the exhibits to the Related Transaction Agreements (the “Proprietary
Information”), each of Edwards and 3F Therapeutics shall be entitled to disclose
the terms of this Agreement and the Related Transaction Agreements as they deem
appropriate, provided that any press release disclosing any of such terms shall
be provided to the other Party at least one day in advance of the issuance of

 

7

--------------------------------------------------------------------------------


 

such press release to permit the other Party to review the accuracy of such
release [and provided that an initial press release disclosing this Agreement
and the related Transaction Agreements shall be a joint press release by Edwards
and 3F Therapeutics in the form attached hereto as Exhibit F].  Except as
required by law or the applicable regulations of a nationally recognized stock
exchange (or as necessary in conjunction with a registration statement), neither
Edwards nor 3F Therapeutics nor their affiliates shall release any Proprietary
Information to any third party, other than as specifically may be permitted in
this Agreement or the Related Transaction Agreements.  In the event that either
Party or their affiliates are requested or required to disclose any of the
Proprietary Information, the procedures and provisions of Section 6.1(b) above
shall apply.  Notwithstanding any other provisions of this Agreement, Edwards
may disclose Proprietary Information as necessary to any prior, current or
future licensor under the Heartport License (as such term is defined in the
Edwards License Agreement), and any of its affiliates, employees, agents,
representatives, successors or assigns, in order for Edwards to comply with its
obligations under the terms of the Heartport License, in each case without the
prior consent of 3F Therapeutics.

 


6.3          NON-SOLICITATION.


 

(a)           During the period from the Closing Date to the first anniversary
of the expiration of the Term (as such term is defined in the Supply and
Training Agreement) (the “Non-Solicitation Period”), each Party agrees that it
will not directly or indirectly through another person or entity: (i) induce or
attempt to induce any employee or independent contractor of the other Party who
is involved in the execution of the Technology Transfer Plan (as such term is
defined in the Supply and Training Agreement) to terminate his or her employment
or engagement with such other Party or (ii) recruit, solicit or hire any
employee or independent contractor of such other Party who is involved in the
execution of the Technology Transfer Plan.

 

(b)           It is the desire and intent of the Parties that the provisions of
this Section 6.3 be enforced to the fullest extent permissible under the laws
and public policies of each jurisdiction in which enforcement is sought. 
Accordingly, if, at the time of enforcement of any provision of this
Section 6.3, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the Parties agree that, to the extent
permitted by applicable law, the maximum period or scope reasonable under such
circumstances will be substituted for the Nonsolicitation Period or scope. 
Furthermore, such substitution will apply only with respect to the operation of
such provision in the particular jurisdiction in which such adjudication is
made.

 

(c)           Among other matters, because each Party will have access to
certain confidential and proprietary information of the other, each Party agrees
that money damages would be an inadequate remedy for any breach of this
Section 6.3.  Therefore, in the event of a breach or threatened breach of any
provision of this Section 6.3 by either Party, the other Party or any of its
successors or assigns may, in addition to other rights and remedies existing in
its favor, apply to any court of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions of this Section 6.3 (without posting a bond or other
security).  Each Party expressly agrees and acknowledges that its covenants
contained in this Section 6.3 are (i) reasonably necessary for the protection of
the other Party’s interests, (ii) made in consideration of, among other matters,
such Party’s agreement to be bound by this Agreement and the Related Transaction
Agreements and (iii) not unduly restrictive upon such Party.

 

8

--------------------------------------------------------------------------------


 

7.             [This Section has been intentionally omitted.]

 

8.             [This Section has been intentionally omitted.]

 


9.             INDEMNIFICATION.


 

9.1          Indemnity.  Each Party (the “Indemnifying Party”) hereby
indemnifies and agrees to defend and hold the other Party (the “Indemnified
Party”), its permitted successors, affiliates, and permitted assigns harmless
from and against all claims, demands, liabilities, damages, losses and expenses
suffered or incurred by the Indemnified Party (“Losses”) only to the extent
arising out of or in connection with (i) any breach of any representation,
warranty or acknowledgement of the Indemnifying Party set forth in this
Agreement and (ii) any breach of any agreement, covenant or obligation of the
Indemnifying Party set forth in this Agreement.

 

9.2          Indemnification Procedures.  If an Indemnified Party intends to
seek indemnification pursuant to this Section 9, such Indemnified Party shall
promptly notify the Indemnifying Party in writing of such claim.  The
Indemnified Party will provide the Indemnifying Party with prompt written notice
of any third party claim in respect of which indemnification is sought.  The
failure to provide either such notice will not affect any rights hereunder
except to the extent the Indemnifying Party is materially prejudiced thereby. 
Any such notice shall set forth in reasonable detail the available facts,
circumstances and basis of the claim. If such claim involves a claim by a third
party against the Indemnified Party, the Indemnifying Party may, after
acknowledging in writing liability hereunder, assume, through counsel of its own
choosing (so long as reasonably acceptable to the Indemnified Party) and at its
own expense, the defense thereby and the Indemnified Party shall cooperate with
it in connection therewith (including by furnishing such information as the
Indemnifying Party may reasonably request), provided, that the Indemnified Party
may participate in such defense through counsel chosen by it, at its own
expense.  So long as the Indemnifying Party is contesting any such claim in good
faith, the Indemnified Party shall not pay or settle, or admit any liability
with respect to, any such claim which it continues to seek indemnification for
without the Indemnifying Party’s consent.  The Indemnifying Party will not
without the Indemnified Party’s prior written consent settle or compromise any
claim or consent to entry of any judgment which does not include as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim. The
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld), take any
measure or step in connection with any settlement or compromise that imposes a
material burden or encumbrance upon the operation or conduct of the Indemnified
Party’s business. If the Indemnifying Party is not contesting such claim in good
faith, then the Indemnified Party may, upon at least ten (10) days’ notice to
the Indemnifying Party (unless the Indemnifying Party shall assume such
settlement or defense within such ten (10) day period), conduct and control,
through counsel of its own choosing and at the expense of the Indemnifying
Party, the settlement or defense thereof, and the Indemnifying Party shall
cooperate with it in connection therewith.  The failure of the Indemnified Party
to participate in, conduct or control such defense shall not relieve the
Indemnifying Party of any obligation it may have hereunder.

 

9

--------------------------------------------------------------------------------


 


10.          GENERAL.


 

10.1        Survival.  The provisions of Section 1, each of the representations
and warranties made by the Parties in Sections 3 and 4, the agreements and
acknowledgements contained in Section 5, the confidentiality and publicity and
non-solicitation provisions contained in Section 6, the indemnification
provisions contained in Section 9 and the general provisions in Sections 10.1
through 10.10 shall survive each of the Closing Date and the Transitional
Agreement Termination Date.

 

10.2        Entire Agreement.  This Agreement (including the documents referred
to herein) constitutes the entire agreement between the Parties concerning its
subject matter and supersedes any prior understandings, agreements, or
representations by or between the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

 

10.3        Succession and Assignment.  Neither Party may assign either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval, not to be unreasonably withheld, of the other.  This
Agreement shall be binding upon and inure to the benefit of the Parties named
herein and their respective successors and permitted assigns.

 

10.4        Counterparts.  This Agreement may be executed in one or more
counterparts, (including by means of facsimile), each of which shall be deemed
an original but all of which together will constitute one and the same
instrument.

 

10.5        Notices and Demands.  Any notice or demand which is required or
provided to be given under this Agreement shall be deemed to have been
sufficiently given and received for all purposes when delivered by hand,
telecopy, telex or other method of facsimile, or five days after being sent by
certified or registered mail, postage and charges prepaid, return receipt
requested, or two days after being sent by overnight delivery providing receipt
of delivery, to the following addresses:

 

If to Edwards:

Edwards Lifesciences PVT, Inc.
One Edwards Way
Irvine, CA 92614
Facsimile No.: (949) 250-6868
Attn: General Counsel

Copy to (which copy shall not constitute notice):

Gibson, Dunn & Crutcher LLP
Jamboree Center
4 Park Plaza
Irvine, CA 92614
Facsimile No.: (949) 475-4673
Attn:  John M. Williams

 

10

--------------------------------------------------------------------------------


 

If to 3F Therapeutics:

3F Therapeutics, Inc.
20412 James Bay Circle
Lake Forest, CA  92630
Facsimile No.: (949) 380-9399
Attn: Walter A. Cuevas

Copy to (which copy shall not constitute notice):

Reed Smith, LLP
1901 Avenue of the Stars, Suite 700
Los Angeles, CA 90067
Facsimile No.: (310) 734-5299
Attn: Michael Sanders

 

10.6        Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

 

10.7        Arbitration.

 

(a)           All disputes between Edwards and 3F Therapeutics arising out of or
in connection with the execution, interpretation and performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) shall be solely and finally settled by arbitration in accordance with
the United States Arbitration Act, 9 U.S.C.  §§1, et seq., as amended from time
to time, the rules of practice and procedure for the arbitration of commercial
disputes of the American Arbitration Association (the “AAA”) and the “special
rules” set forth in this Section 10.7(a).  In the event of any inconsistency,
the “special rules” set forth herein shall control.  The following shall
constitute the “special rules” applicable to any arbitration commenced under
this Section 10.7(a): (i) the arbitration shall be conducted in the County of
Orange, California, and administered by the AAA, who will appoint an arbitrator
that is either a lawyer from a national firm or a judge with at least 15 years
of experience, in each case experienced in the industry of the Parties’ business
and (ii) all arbitration hearings will be commenced within sixty (60) days of
the demand for arbitration, provided that, the arbitrator shall, upon a showing
of cause, be permitted to extend the commencement of such hearing for up to an
additional sixty (60) days.

 

(b)           To the extent permissible under applicable law, Edwards and 3F
Therapeutics agree that the award of the arbitrator shall be final and shall not
be subject to judicial review.  Judgment on the arbitration award may be entered
and enforced in any court having jurisdiction over the parties or their assets. 
It is the intent of the parties that the arbitration provisions hereof be
enforced to the fullest extent permitted by applicable law.

 

10.8        Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
Parties.  No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any such
prior or subsequent default, misrepresentation, or breach of warranty or
covenant.

 

11

--------------------------------------------------------------------------------


 

10.9        Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

10.10      Expenses.  Unless otherwise set forth in this Agreement, each of the
Parties will bear its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

 

 

EDWARDS LIFESCIENCES PVT, INC.

 

 

 

 

 

By:

/s/ Jay P. Wertheim

 

 

 

Name:

Jay P. Wertheim

 

 

Title:

Vice President, Associate
General Counsel and Secretary

 

 

 

 

 

3F THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Walter Cuevas

 

 

 

Name:

Walter Cuevas

 

 

Title:

President and Chief Executive Officer

 

13

--------------------------------------------------------------------------------